Title: To Thomas Jefferson from Archibald Thweatt, 13 December 1821
From: Thweatt, Archibald
To: Jefferson, Thomas


Dear Sir
Eppington
13 Decr 1821
I hope the motive, which induces me, to break in upon your valuable time, will afford some apology.Without asking permission of Judge R. I take the liberty of inclosing this letter to you.This illustrious patriot knows the whole ground.—notice his efforts—his mighty efforts: he says “his name will settle the Controversy.”My obscurity—my humility—forbid me to ask or expect a communication from you, on the interesting subjects of the inclosed letter: but perhaps I may be excused for my solicitude in joining in this solomn appeal for that “name” which has heretofore saved, and is now invoked to save “our beloved confederacy.”—Behold what a combat a venerable Sage is now engaged in, and single handed. Your Co-operation from the highest authority “will settle the Controversy.” affectionately and devotedly yr &cArchibald ThweattNo time to lose.my address—Wilkinsonville post office